DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01-13-2021 has been entered. 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-076491 hereinafter Matsumoto in view of U.S. Pre-Grant Publication No. 2016/0181579 hereinafter Geshi. 
Regarding Claim 1, Matsumoto teaches a battery module [100] (see figures 1-2) comprising: a plurality of batteries [10]; and a voltage detection substrate (bus bar) [20] that comprises a conductive sheet [40] having a circumferential inner edge and cavity portions formed by the inner edge, two connection (bridge) portions [45], each connection portion having a first end and a second end which are opposite to each other, and the first ends of the two connection portions respectively directly connected to opposite sides of the inner edge forming the cavity portion, and two terminal contact portions [43, C1 and C2], spaced apart from each other, surrounded by the circumferential inner edge and respectively directly connected to the second ends of the two connection (bridge) portions at opposite sides of the inner edge, wherein a width direction is defined to be substantially perpendicular to a line passing through the first end and the second end of one of the two connection portions; along the width direction, a width of the connection portion [45] is smaller than a width of the terminal contact portion [43] (see figures 3 and 4, paragraphs 14, 21-37). 

    PNG
    media_image1.png
    697
    527
    media_image1.png
    Greyscale

Matsumoto teaches that the two terminal contact portions [43, C1 and C2] are electrically connected to the circumferential inner edge of the conductive sheet [40] via the two connection (bridge) portions [45] at opposite sides of the inner edge (see annotated figure 4A 
However, Geshi teaches a battery module [40] that comprises a plurality of battery cells [2] and a collector plate [4] (see figures 1-3), wherein the collector plate [4] comprises a conductive sheet (collector plate) [11] having a circumferential inner edge portion [19], two connection terminals [22, 23], and bridge portions [20, 21] (paragraphs 35-37), wherein the two terminal contact portions are non-coplanar with the conductive sheet and are connected to the circumferential inner edge portion via the bridge portions respectively (see annotated figures 4 and 5 below; paragraph 38). 
Therefore, it would have been obvious to one of ordinary skill in the art to form such terminal contact portions before the effective filing date of the claimed invention because Geshi discloses that such configuration can prevent occurrence of excessively large stress concentration on base of each of connection terminals, improve durability of parts and prevents reduction in a yield rate of a product (paragraph 38). 


    PNG
    media_image2.png
    898
    503
    media_image2.png
    Greyscale


Regarding Claims 3-6, the combination teaches that the connection portions are bendable with respect to the conductive sheet, such that the at least two terminal contact portions are able to be bent to be non-coplanar with the conductive sheet, and the connection members are made of one piece with the bridge portions [C1 and C2] having notch or cut-off portions between the first and second ends (see annotated figures shown above). 
Regarding Claim 7, the combination teaches that the conductive sheet is independent from the at least two terminal contact potions and the at least two connection portions (see figures 2-3 of Matsumoto). 
Regarding Claim 8, the combination teaches that the conductive sheet includes a first part and a second part which are independent from each other, the first part is fixed at a side of the second part, the at least one cavity portion penetrates through the first part and the second part, and the first part, the at least two terminal contact portions and the at least two connection portions are made of one piece (see figures 2-3). 
Regarding Claims 9-12, the combination teaches that the two terminal contact portions have similar shape to the terminal of the battery, and the two terminal contact portions is in a semicircle shape, each of the two connection portions is in an elongated shape (see annotated figures shown above). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729